IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PHILIP MORRIS USA, INC., A                No. 83740

                 FOREIGN CORPORATION; AND
                 LIGGETT GROUP, LLC, A FOREIGN
                 CORPORATION,
                                      Petitioners,
                                vs.
                 THE EIGHTH JUDICIAL DISTRICT                 FILED
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                      APR 2 0 2022
                 CLARK; AND THE HONORABLE                     ELIZABETH A. BROWN
                                                                              COURT
                 JESSICA K. PETERSON, DISTRICT             CLE"g
                                                           šY       Sq7EME
                 JUDGE,
                                      Respondents,
                                  and
                 YVONNE CLARK, INDIVIDUALLY,
                 AND AS PERSONAL
                 REPRESENTATIVE OF THE ESTATE
                 OF CLEVELAND CLARK,
                 INDIVIDUALLY; R.J. REYNOLDS
                 TOBACCO COMPANY, A FOREIGN
                 CORPORATION; LAKHVIR HIRA,
                 D/B/A JOHN'S SMOKE SHOP; SURJIT
                 SINGH, D/B/A RICKY SINGH,
                 INDIVIDUALLY AND AS EXECUTOR
                 OF THE ESTATE OF HARJINDER S.
                 HIRA, D/B/A JOHN'S SMOKE SHOP
                 AND GIFT SHOP; AND M J SMOKE
                 SHOP +, LLC, A DOMESTIC LIMITED
                 LIABILITY CORPORATION, D/B/A
                 SMOKE SHOP +,
                               Real Parties in Interest.




 SUPREME COURT
      OF
    NEVADA


CLERKS ORDER

 (FT 19-17 e
                                                                        2c2-laq$L1
                                        ORDER DISMISSING PETITION

                                Pursuant to the stipulation of the parties, and cause appearing,
                     this original writ proceeding is dismissed. NRAP 42(1)).
                                It is so ORDERED.

                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROW

                                                              BY: ArAt-




                     cc:   Hon. Jessica K. Peterson, District Judge
                           Lewis Roca Rothgerber Christie LLP/Las Vegas
                           Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
                           Bailey Kennedy
                           Claggett & Sykes Law Firm
                           Eighth District Court Clerk




 SUPREME COURT
         OF
      NEVADA



CLERK'S ORDER

 Ce1, 1947   4atz,